DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2020 was considered by the examiner.
Double Patenting
Claim 53 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 52. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 40-59 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 40 recites “…a number of minutes prior to the current time….” The bolded limitation renders the claim indefinite because it lacks antecedent basis. For examination purposes, the limitation will be interpreted to mean “…a number of minutes prior to a current time….”
Claim 42 recites “…providing the received location data…” The bolded limitation renders the claim indefinite because it lacks antecedent basis. For examination purposes, the limitation will be interpreted to mean “…providing the received real-time location data ….”
Claims 41 and 43-59 are also rejected under 112b for failing to cure the deficiencies above. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 40-61 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 40/60/61 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving environmental data collected while the item is in transit, the environmental data including real- 
The limitations of generating, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for the generate instructions for a person to follow which is a method of managing personal behavior or relationships or interactions (i.e. following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites a host device, a network and a sensor having a GPS receiver (claim 40), a non-transitory computer readable medium, at least one processor, a sensor having a GPS receiver, a host device and a network (claim 60) and a sensor having a GPS receiver, at least one processor, storage media, a host device and a network (claim 61). These additional elements are recited at a high level of generality, and merely automates the limitations. Each of these additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). 
Dependent claims 41-44, 48-50, 55 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 40 without successfully integrating the exception into a practical application (an image or video is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 45 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 40 without successfully integrating the exception into a practical application (sensor and geofence are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 46/58 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 40 without successfully integrating the exception into a practical application (package scan is recited at a 
Dependent claim 47 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 40 without successfully integrating the exception into a practical application (geofence is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 51-53 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 40 without successfully integrating the exception into a practical application (Host device is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 54/57/59 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 40 without successfully integrating the exception into a practical application (“sending a signal, via the host device, to the sensor to deactivate the sensor” is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations (MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here)).
Dependent claim 56 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 40 without 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 
Claim(s) 40-42, 44, 48-53 and 60-61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lau (US 7,212,829) in view of Hamm (US 2011/0074587).
As per claim 40, Lau discloses a method of providing information about an item in transit, wherein the item comprises, or is located in proximity to, a sensor having a GPS receiver, the method comprising: 
receiving, via a host device over a network, environmental data collected by the sensor while the item is in transit, the environmental data including real- time location data obtained via the sensor (Col. 5:1-9, 10-19);
 identifying contextual data that comprises at least one of a phase of the item in transit, a risk level of the item in transit, an on-track notice of the item in transit, a notification associated with the item in transit, or a comment associated with the item in transit (col. 6:41-65, the system generates notifications associated with the item in transit).
However, Lau does not disclose but Hamm discloses identifying a party associated with the item and a level of access rights associated with the party (paragraph 32-35, 50-54);
 identifying an accessible portion of the environmental data and contextual data based on the access rights of the party (paragraph 32-35, 50-54, 90-91 and 95-96); and 
providing the accessible portion of the environmental and contextual data together as elements in an information feed to the party, the elements listed in chronological order beginning at a start time of the item in transit and ending an end time that is a number of minutes prior to the current time, the number of minutes based on the access rights of the party (paragraph 90-91, 95-96, the data is collected from start to finish of the trip in chronological order. Paragraph 70, 106, 118, 124, the parties are able to define the geofences around area in terms of “minutes”, wherein a certain party would not receive certain information by a certain amount of time before they reach the area). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Hamm in the teaching of Lau, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 41, Lau discloses wherein the contextual data is generated by a determination that a parameter of the environmental data has fallen outside of a permissible range (Col. 7:35-50).
As per claim 42, Lau does not explicitly disclose but Hamm discloses wherein providing the accessible portion of the environmental further comprising providing the received location data associated with the item at the end time (paragraph 90, 95-96, 106, 118).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Hamm in the teaching of Lau, since 
As per claim 44, Lau does not disclose but Hamm discloses wherein the provided location data comprises a location of a destination along a journey of the package in transit (paragraph 10, 21, 28-29 and 114).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Hamm in the teaching of Lau, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 48, Lau does not disclose but Hamm discloses wherein identifying the accessible portion of the environmental data and contextual data further comprises obfuscating one or more elements of the received environmental data and identified contextual data (paragraph 50-54, 90-91 and 95).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Hamm in the teaching of Lau, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 
As per claim 49, Lau does not disclose but Hamm discloses wherein the identified party has full access rights to the received environmental data and the identified contextual data and the number of minutes is zero (paragraph 50-54, 90-91 and 95, the parties are able to define a geofence in terms of minutes in order to cloak data for other parties).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Hamm in the teaching of Lau, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 50, Lau does not disclose but Hamm discloses wherein the identified party has less than full access rights to the received environmental data and the identified contextual data and the number of minutes is more than zero (paragraph 50-54, 90-91 and 95, the parties are able to define a geofence in terms of minutes in order to cloak data for other parties).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Hamm in the teaching of Lau, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 51, Lau does not disclose but Hamm discloses wherein the received environmental data is pushed to the host device (paragraph 61, 65 and 69).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Hamm in the teaching of Lau, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 52/53, Lau does not disclose but Hamm discloses wherein the received environmental data is received in response to a request from the host device (paragraph 24-25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Hamm in the teaching of Lau, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 60, Lau discloses a non-transitory computer-readable medium storing program instructions, which, when executed by at least one processor, cause the at least one processor to perform a method of providing information about an item in transit, wherein the item comprises, or is located in proximity to, a sensor having a GPS receiver (col. 4:39-65), the method comprising:
receiving, via a host device over a network, environmental data collected by the sensor while the item is in transit, the environmental data including real- time location data obtained via the sensor (Col. 5:1-9, 10-19);
 identifying contextual data that comprises at least one of a phase of the item in transit, a risk level of the item in transit, an on-track notice of the item in transit, a notification associated with the item in transit, or a comment associated with the item in transit (col. 6:41-65, the system generates notifications associated with the item in transit).
However, Lau does not disclose but Hamm discloses identifying a party associated with the item and a level of access rights associated with the party (paragraph 32-35, 50-54);
 identifying an accessible portion of the environmental data and contextual data based on the access rights of the party (paragraph 32-35, 50-54, 90-91 and 95-96); and 
providing the accessible portion of the environmental and contextual data together as elements in an information feed to the party, the elements listed in chronological order beginning at a start time of the item in transit and ending an end time that is a number of minutes prior to the current time, the number of minutes based on the access rights of the party (paragraph 90-91, 95-96, the data is collected from start to finish of the trip in chronological order. Paragraph 70, 106, 118, 124, the parties are able to define the geofences around area in terms of “minutes”, wherein a certain party would not receive certain information by a certain amount of time before they reach the area). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Hamm in the teaching of Lau, since the claimed invention is merely a combination of old elements, and in the combination each 
As per claim 61, Lau discloses a system, comprising: an item that comprises, or is located in proximity to, a sensor having a GPS receiver; at least one processor; and storage media storing program instructions, which, when executed by the at least one processor, cause the at least one processor to perform a method of providing information about the item in transit (col. 2: 49-51, col. 4:39-65, col. 16:42-53, ), the method comprising:
receiving, via a host device over a network, environmental data collected by the sensor while the item is in transit, the environmental data including real- time location data obtained via the sensor (Col. 5:1-9, 10-19);
 identifying contextual data that comprises at least one of a phase of the item in transit, a risk level of the item in transit, an on-track notice of the item in transit, a notification associated with the item in transit, or a comment associated with the item in transit (col. 6:41-65, the system generates notifications associated with the item in transit).
However, Lau does not disclose but Hamm discloses identifying a party associated with the item and a level of access rights associated with the party (paragraph 32-35, 50-54);
 identifying an accessible portion of the environmental data and contextual data based on the access rights of the party (paragraph 32-35, 50-54, 90-91 and 95-96); and 
providing the accessible portion of the environmental and contextual data together as elements in an information feed to the party, the elements listed in chronological order beginning at a start time of the item in transit and ending an end time that is a number of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Hamm in the teaching of Lau, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lau (US 7,212,829) in view of Hamm (US 2011/0074587), as disclosed in the rejection of claim 42, in further view of Yardeni (US 2007/0271367).
As per claim 43, Lau in view of Hamm does not disclose but Yardeni discloses wherein the provided location data comprises an estimated geographic location within a number of miles, the number of miles based on the access rights of the party (paragraph 40-41). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Yardeni in the teaching of Lau in view of Hamm in order to provide inaccurate locations, without fear of detection or correction, for various reasons including privacy concerns (paragraph 42). 
Claim(s) 45 and 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lau (US 7,212,829) in view of Hamm (US 2011/0074587), as disclosed in the rejection of claim 40 and 44, in further view of Cova (US 2011/0050423). 
As per claim 45, Lau in view of Hamm does not disclose but Cova discloses wherein the destination is identified based on the received location data indicating the sensor has entered a geofenced area associated with the destination (paragraph 52). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation as taught by Cova in the teaching of Lau in view of Hamm, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
As per claim 47, Lau in view of Hamm does not disclose determining that the item is in transit when the received location data indicates that the item has left a geofenced area associated with an origin of the item (paragraph 49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation as taught by Cova in the teaching of Lau in view of Hamm, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim(s) 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lau (US 7,212,829) in view of Hamm (US 2011/0074587), as disclosed in the rejection of claim 42, in further view of Kodger (US 2006/0229895). 
As per claim 46, lau in view of Hamm does not disclose but Kodger discloses wherein the destination is identified based on identified contextual data comprising a package scan that indicates the item has been received at the destination (paragraph 76).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation as taught by Kodger in the teaching of Lau in view of Hamm, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim(s) 54-55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lau (US 7,212,829) in view of Hamm (US 2011/0074587), as disclosed in the rejection of claim 40, in further view of Cova and Evans (US 2009/0102659).
As per claim 54, Lau in view of Hamm does not disclose but Cova discloses determining, based on the received environmental data, that the item has reached a destination (paragraph 52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation as taught by Cova in the teaching of Lau in view of Hamm, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 
However, Lau in view of Hamm and Cova does not disclose but Evans discloses sending a signal, via the host device, to the sensor to deactivate the sensor (paragraph 80-81).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation as taught by Evans in the teaching of Lau in view of Hamm and Cova, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
As per claim 55, Lau in view of Hamm, Cova and Evans discloses all the limitation of claim 54. Lau in view of Hamm does not disclose but Cova discloses wherein determining the item has reached a destination is based on the location data of the received environmental data (paragraph 52)(please see claim 54 rejection for combination rationale).
Claim(s) 56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lau (US 7,212,829) in view of Hamm (US 2011/0074587), Cova and Evans (US 2009/0102659), as disclosed in the rejection of claim 54, in further view of Ljung (US 2014/0347193).
As per claim 56, Lau in view of Hamm, Cova and Evans does not disclose but Ljung discloses wherein determining the item has reached a destination is based on the received environmental data indicating detected light via the sensor (paragraph 116).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation as taught by Ljung in the teaching of Lau in view of . 
Claim(s) 57 and 59 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lau (US 7,212,829) in view of Hamm (US 2011/0074587), as disclosed in the rejection of claim 40, in further view of Evans (US 2009/0102659). 
As per claim 57, Lau discloses determining, based on the identified contextual data, that the item has reached a destination (col. 4:56-67, Col. 6:41-67 and Col. 18-40, Col. 10:39-41, fig. 6). However, Lau in view of Hamm does not disclose but Evans discloses sending a signal, via the host device, to the sensor to deactivate the sensor (paragraph 80-82).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation as taught by Evans in the teaching of Lau in view of Hamm, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
As per claim 59, Lau in view of Hamm does not disclose but Evans discloses sending a signal, via the host device, to the sensor to deactivate the sensor after a predetermined time interval (paragraph 80-82, after the package is delivered, the tag checks to see whether it has received an indication that it is being decommissioned).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation as taught by Evans in the teaching of Lau in view of Hamm, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim(s) 58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lau (US 7,212,829) in view of Hamm (US 2011/0074587) and Evans (US 2009/0102659), as disclosed in the rejection of claim 57, in further view of Kodger (US 2006/0229895).
As per claim 58, Lau in view of Hamm and Evans does not disclose but Kodger discloses wherein determining the item has reached a destination is based on a package scan in the identified contextual data (paragraph 76).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation as taught by Kodger in the teaching of Lau in view of Hamm and Evans, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628